DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on August 3, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al.
The instant claims are drawn to a reticle having patterned features and a first border section enclosing the patterned features; a membrane having a middle section a second border section enclosing the middle section; and a frame disposed between the membrane and the reticle and configured to mount the membrane over the patterned features of the reticle, wherein the frame creates an enclosure between the reticle and the membrane and encircles the patterned features of the reticle, wherein the frame comprises a plurality of holes, and wherein the plurality of holes produces a threshold percentage of opening in the frame to maintain an equalized pressure difference between the enclosure and outside the enclosure below a threshold pressure.
The relied upon prior art describes, teaches and suggests the claimed embodiments.  Column 6, lines 53-65, shows a ventilation hole 111h may be formed in a sidewall of the pellicle frame 111 to prevent application of excessive pressure and equalize the pressure of the inside of the pellicle frame 111 to that of an external pressure. The ventilation hole 111h may have, for example, a circular shape. At least one ventilation hole 111h may be formed. Although FIG. 1 illustrates a case in which four ventilation holes 111h are formed, a smaller or greater number of ventilation holes 111h may be formed. An air filter having a mesh with a smaller size than a particle diameter of dirt to be blocked may be provided in the pellicle frame 111. For example, the air filter may prevent particles having a particle size of about 0.2 mm or more from passing therethrough.
In view of these teachings the claimed invention is anticipated by the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G YOUNG whose telephone number is (571)272-1394. The examiner can normally be reached M-F: 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER G YOUNG/               Primary Examiner, Art Unit 1737